Citation Nr: 0725502	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-41 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

Bilateral tinnitus is attributable to service.  


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
claim of service connection is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that in February 11, 
1971, the veteran complained of ringing in his right ear and 
possible hearing loss for 5 months.  The next day, he was 
noted to have slight bilateral high frequency hearing loss 
secondary to trauma; he was issued ear plugs.  In July 1971, 
the veteran was afforded a separation examination.  The 
veteran did not complain of tinnitus nor was he diagnosed as 
having tinnitus.  

In April 2004, correspondence was received from the veteran 
in which he indicated that during service, he was assigned to 
an artillery unit during service and was an assistant gunner 
on a 102 howitzer.  He described inservice noise exposure 
which he was constantly subjected to in his duty assignments.  
He stated that the constant barrage of excessive noise over a 
period of 11 months caused damage to his hearing and constant 
ringing in his ears.  

Post-service, there are no medical records until the veteran 
was examined by VA in July 2004.  At that time, the veteran 
stated that he was part of an artillery unit while in 
Vietnam.  Post-service noise exposure was minimal as the 
veteran was a software engineer.  The veteran denied any 
recreational noise exposure or ear surgery, head trauma, 
ototoxic medication, or family history of hearing loss.  
Audiological evaluation revealed that the veteran currently 
had hearing loss within VA's standards for hearing loss.  
Tinnitus was also shown to be present and bilateral in 
nature.  The veteran stated that he had had constant tinnitus 
for 15 years.  This statement conflicts with his prior report 
of having ringing in his ears since service.  The examiner 
opined that current hearing loss was caused by service.  He 
cited to the veteran's entrance and separation examinations.  
However, the examiner stated that tinnitus was not "time 
locked to his military experience."  As such, it was less 
likely than not that tinnitus was caused by or a result of 
military service.  

Thereafter, the veteran submitted further correspondence, the 
veteran again emphasized that tinnitus had been present since 
service.  The veteran's representative indicated that the 
veteran's inservice tinnitus was not properly considered nor 
discussed by the VA examiner.  

July 2006 VA outpatient treatment records have also been 
associated with the claims file.  They reflect diagnoses of 
hearing loss with tinnitus.  It was noted that the veteran 
had inservice noise exposure in an artillery unit with no 
civilian noise exposure.  The examiner indicated that the 
tinnitus had been present since service, was bilateral, and 
was constant.  The examiner opined that the etiology was 
consistent with noise exposure.  

The Board notes that service connection for hearing loss has 
been granted, based on the inservice noise exposure, and the 
post-service etiological link.  

The veteran contends that he has had tinnitus since service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins were a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

Tinnitus is a disability which the veteran is competent to 
describe and report.  The Board finds that the veteran's 
statements are credible as they are consistent with his 
inservice duties involving noise exposure.  As noted, that 
noise exposure has been conceded by VA.  Thus, the veteran's 
self-reported history of tinnitus is competent and credible.  
Thus, that evidence is probative.  

The veteran had tinnitus during service.  The veteran 
currently has bilateral tinnitus.  The veteran's statements 
of a continuous history of tinnitus are credible.  One VA 
examiner opined that it was not related to service.  The 
other VA examiner opined that bilateral tinnitus is related 
to inservice noise exposure.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In reviewing these opinions, the April 2005 VA examiner 
reviewed the claims file.  He considered the veteran's report 
at that time of having had tinnitus for 15 years and reviewed 
the entrance and separation examination.  This 15 year 
history is inconsistent with the rest of the record.  The VA 
examiner did not address the inservice notation of tinnitus.  
The basis of his opinion that that current bilateral tinnitus 
was not "time locked to his military experience."  
Presumably, this meant that it did not necessarily begin 
during service.  However, this statement is not clearly 
stated.  

With regard to the second July 2006 opinion, it is unclear if 
it was based on a review of the claims file.  However, the 
veteran provided an accurate history of inservice noise 
exposure.  Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  The statements of the veteran, as made to the 
examiner, were credible and supported by the record.  

Thus, the record contained probative statements of the 
veteran dating tinnitus from service to the current time.  
The record contains two competent medical opinions.  The 
Board finds that July 2006 opinion to be more probative.  It 
is more probative because the July 2004 examiner did not 
address inservice tinnitus findings and the accurate history 
of the veteran having had tinnitus since service were not 
before the examiner.  While the July 2006 examiner did not 
address inservice findings, the opinion was based on conceded 
inservice noise exposure with no significant post-service 
noise exposure.  Since 38 C.F.R. § 3.303(d) provides for 
post-service diagnoses, the lack of a referral to inservice 
tinnitus findings is not dispositive in that case.  

Thus, in sum, the more probative opinion is that of the July 
2006 examiner and supported by the veteran's probative 
statements.  Accordingly, the most probative evidence 
establishes that bilateral tinnitus is attributable to 
service.  

Accordingly, service connection is warranted.  


ORDER

Service connection for bilateral tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


